Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of Deutsche Investment Trust on Form N-1A (“Registration Statement”) of our report dated September 25, 2014 relating to the financial statements and financial highlights which appears in the July 31, 2014 Annual Report to Shareholders of Deutsche Large Cap Focus Growth Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts November 21, 2014
